DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 2-3, the two instances of the phrase “the integrated fluid delivery line fitting” lack antecedent basis. The phrases should be changed to --the fluid delivery line 
fitting--.
In claim 15, line 2, the phrase “the valve assembly” lacks antecedent basis.  In claim 12, the valve chamber is not claimed to be configured to receive a valve assembly in order to provide antecedent basis.
In claim 17, lines 1-2, the phrase “the integrated fluid delivery line fitting” lacks antecedent basis. The phrase should be changed to --the fluid delivery line fitting--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al ‘234.
As to claim 1, Thompson et al ‘234 discloses a fluid applicator (10) configured to receive a pressurized fluid, the device comprising: a valve (52) including a cylinder/pressure vessel (156); a filter (182) within the cylinder (156); a valve (68) connected to a suction tube (48); and a spray tip assembly (14) coupled to the cylinder (156) (see column 7, lines 31-51, column 8, line 63 - column 9, line 22 and figures 3, 8).
As to claim 12, Thompson et al ‘234 discloses a system comprising: a fluid container (16) containing a fluid; a pumping mechanism (18) to pressurize the fluid; a suction tube (48); and a handheld airless fluid dispensing device (10) including: a filter (182) within the cylinder/pressure vessel (156); a valve (52) including a cylinder (156) configured to control a flow of the fluid from the fluid container (16) to a spray tip assembly (14) coupled to the cylinder (156); and a valve (68) connected to the suction tube (48) (see column 3, lines 27-46, column 7, lines 31-51, column 8, line 63 - column 9, line 22 and figures 3, 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al ‘234.
As to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure vessel comprise polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious  design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  In addition, having the pressure vessel comprise polymer would make the fluid applicator lighter to handle and be able to withstand wear and tear from various types of fluids.
As to claim 3, see column 8, line 63 to column 9, line 22, and pressure vessel 156 and filter 182, see Figure 8.
As to claim 4, see column 7, lines 33-36 and pressurized up to 3,000psi.
As to claim 5, see col. 9, lines 11-13, where the filter 182 is disclosed to be inserted into the pressure vessel 156.
As to claim 13, see column 8, line 63 to column 9, line 22, and pressure vessel 156 and filter 182, see Figure 8 and see column 7, lines 33-36 and pressurized up to 3,000psi.
As to claim 14, see col. 9, lines 11-13, where the filter 182 is disclosed to be inserted into the pressure vessel 156.
As to claim 15, see Figure 8.
As to claim 20, Thompson et al ‘234 discloses a handheld airless fluid dispensing device (10) configured to receive a pressurized fluid, the device comprising: a valve (52) including a cylinder/pressure vessel (156) configured to control a flow of the fluid from the fluid container (16) to a spray tip assembly (14) coupled to the cylinder (156); a filter (182) within the cylinder (156); a valve (68) connected to a suction tube (48); and a spray tip assembly (14) coupled to the cylinder (156) (see column 7, lines 31-51, column 8, line 63 - column 9, line 22 and figures 3, 8), except for the pressure vessel being a polymer pressure vessel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure vessel comprise a polymer pressure vessel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious  design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  In addition, having the pressure vessel comprise polymer would make the fluid applicator lighter to handle and be able to withstand wear and tear from various types of fluids. As to an opening on an upstream end of the polymer pressure vessel through which the filter assembly can travel to be received by the filter chamber, see col. 9, lines 11-13, where the filter 182 is disclosed to be inserted into the pressure vessel 156.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al ‘234 in view of US 20090277976 A1(Micheli et al).
As to claims 8 and 17, Thompson et al ‘234 discloses all the featured elements of the instant invention except for the fluid delivery line fitting comprising a hose barb, and further comprising: 38W92.12-0237 a crimp ferrule configured to couple the fluid delivery line to the hose barb.  Micheli et al ‘976 discloses an airless gun (200) which may be coupled to a pressurized spray fluid source via a fluid delivery assembly (228), wherein the fluid delivery assembly (228) may include a fluid inlet tube (230) and a fluid inlet adapter (232), see paragraph [0029] and Figure 7.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid delivery line fitting comprising a hose barb, and further comprising: 38W92.12-0237 a crimp ferrule configured to couple the fluid delivery line to the hose barb in the apparatus of Thompson et al ‘234, as taught by Micheli et al ‘976, since such a modification would make a leak proof connection and facilitate cleaning of parts.

Allowable Subject Matter
Claims 6, 7, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Hartle et al ‘445 and Mann ‘141 show various airless spray guns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752